          Case 1:19-cr-00690-KPF Document 57 Filed 06/11/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 11, 2020

BY ECF

The Honorable Katherine Polk Failla


                                                              MEMO ENDORSED
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

           Re:       United States v. Ariel Tavarez, et al., 19 Cr. 690 (KPF)

Dear Judge Failla:

        In light of the COVID-19 pandemic and its corresponding effects on in person meetings
and Court conferences, the parties jointly request an adjournment of the next pretrial conference
in the above-referenced case, scheduled for June 23, 2020 at 11:30 a.m., for a period of sixty days.
The Government further requests that the time between today and the conference date to be set by
the Court be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), to allow defense counsel to continue reviewing the discovery in this case and to
allow the parties to continue discussions on pretrial resolutions of this case. The Government
respectfully submits that the proposed exclusion would be in the interest of justice. The
Government understands that defense counsel for each defendant consents to this request for the
exclusion of time.

                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                           by:_______________________________________
                                              Aline Flodr/Mollie Bracewell/ Nicholas Chiuchiolo
                                              Assistant United States Attorney
                                              (212) 637-1110/-2218/-1247

cc: Counsel of Record for All Defendants (By ECF)
         Case 1:19-cr-00690-KPF Document 57 Filed 06/11/20 Page 2 of 2



Application GRANTED. The pretrial conference currently scheduled for
June 23, 2020, is hereby ADJOURNED to August 20, 2020, at 10:00 a.m.
in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York.

The time between June 23, 2020, and August 20, 2020, is excluded
under the Speedy Trial Act. The Court finds that the ends of justice
served by excluding such time outweigh the interests of the public
and the Defendants in a speedy trial because it will permit
Defendants to continue reviewing discovery materials and allow the
parties to engage in discussions as to a pretrial resolution of this
case.

Dated:       June 11, 2020                 SO ORDERED.
             New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
